     Case 2:18-cv-01981-JAM-EFB Document 23 Filed 03/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN ERIC GOULD,                                No. 2:18-cv-1981-JAM-EFB P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
19   under 42 U.S.C. § 1983. On February 12, 2020, the court determined that plaintiff’s complaint
20   had alleged, for screening purposes, a viable Eighth Amendment deliberate indifference claim
21   against defendant Smith, but had not alleged any viable claims against defendants Travino or
22   CDCR. ECF No. 21. The court informed plaintiff he could proceed with the claim against
23   defendant Smith or file an amended complaint within 30 days. Id. Plaintiff has elected to
24   proceed only with the claim against defendant Smith. See ECF No. 22.
25   /////
26   /////
27   /////
28
                                                        1
     Case 2:18-cv-01981-JAM-EFB Document 23 Filed 03/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against
 2   defendants Travino and CDCR be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: March 10, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
